Application for leave to appeal to the Court of Appeals denied. It appears that a similar application was denied by a Judge of that court. Defendant, however, may if he is so advised reargue the matter by submitting a new brief on the question of whether the record in the County Court was properly settled. Such brief should be submitted to this court on or before April 30 and a copy thereof served on the District Attorney of Columbia County.
Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.